             Case 1:20-cv-00204 Document 1 Filed 01/27/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                      )
PUBLIC CITIZEN HEALTH RESEARCH )
GROUP,                                )
       1600 20th Street NW            )
       Washington, DC 20009,          )
                                      )
               Plaintiff,             )
                                      )
               v.                     )    Case No. 20-cv-204
                                      )
U.S. FOOD AND DRUG                    )
ADMINISTRATION,                       )
       10903 New Hampshire Avenue     )
       Silver Spring, MD 20993-0002,  )
                                      )
               Defendant.             )
                                      )

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       1.      This action is brought under the Freedom of Information Act (FOIA), 5 U.S.C.

§ 552, to compel the U.S. Food and Drug Administration (FDA) to produce records responsive to

a FOIA request concerning the FDA’s approval of the prescription drug Balversa.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction under 28 U.S.C. § 1331 and 5 U.S.C. § 552(a)(4)(B).

Venue is proper under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).

                                            PARTIES

       3.      Plaintiff Public Citizen Health Research Group (HRG) is a division of Public

Citizen Foundation, a non-profit public interest organization that, among other things, works to

promote government transparency and accountability and to advance consumer protection. HRG

submitted the FOIA request at issue in this case.
               Case 1:20-cv-00204 Document 1 Filed 01/27/20 Page 2 of 4



       4.       Defendant FDA is an agency within the Department of Health and Human

Services. The FDA has possession of and control over the records that HRG seeks.

                                             FACTS

Background

       5.       As part of the FDA’s review of applications for approval of new drugs, the FDA

conducts scientific reviews within different disciplines (for example, pharmacology, medicine,

and statistics) for each application.

       6.       When, following the completion of this review process, the FDA approves a new

drug application, it publicly posts online a so-called “action package.” The action package is a

compilation of the key decision documents from the FDA’s review of the application. The action

package includes review documents prepared by the reviewers in each discipline and various

other documents generated during the review of the application.

       7.       Historically, each discipline provided a separate application review document,

which the FDA included in the action package posted online.

       8.       In June 2019, the FDA announced that had begun to utilize a “new integrated

review process and documentation template,” whereby one “collaborative document” would

contain “clinical, clinical pharmacology, biostatics, toxicology” and other discipline review

information. New Drugs Regulatory Program Modernization: Improving Approval Package

Documentation and Communication, 84 Fed. Reg. 30,733, 30,735 (June 27, 2019).

       9.       In the action package for the prescription drug Balversa, the FDA publicly posted

online a multidiscipline review that contained information concerning reviews from different

disciplines.




                                                2
             Case 1:20-cv-00204 Document 1 Filed 01/27/20 Page 3 of 4



       10.      The Balversa multidiscipline review provided a list of FDA personnel who

participated in conducting the various reviews. Among those listed were Clinical Reviewers

Dow-Chung Chi (Efficacy), Michael Brave (Safety), and Elaine Chang (Real World Evidence);

Clinical Team Leader and Cross-Disciplinary Review Leader Chana Weinstock; Statistical

Reviewer Wei Zhang; Statistical Team Leader Lijun Zhang; and Office of Clinical

Pharmacology Team Leaders Pengfei Song, Jingyu (Jerry) Yu, and Yuching Yang.

FOIA Request

       11.      On October 2, 2019, HRG submitted a FOIA request to the FDA for “[a]ny

documents written by” the persons listed in paragraph 10, above, for Balversa “from which

analyses, recommendations, or any other information was extracted, excerpted, and/or

summarized for inclusion in [the] multidiscipline review” of Balversa. HRG also requested a

waiver of processing fees.

       12.      On October 8, 2019, the FDA acknowledged HRG’s FOIA request and assigned it

control number 2019-9516.

       13.      On December 18, 2019, HRG requested that the FDA provide it with an estimated

timeframe for the processing of this FOIA request.

       14.      That same day, the FDA responded that this FOIA request was in the complex

queue and that the average wait time for FOIA requests in the complex queue is 18–24 months.

       15.      More than 20 working days have passed since HRG submitted this FOIA request,

and the FDA has neither made a final determination nor produced any records in response to this

FOIA request.




                                               3
               Case 1:20-cv-00204 Document 1 Filed 01/27/20 Page 4 of 4



                                       CLAIM FOR RELIEF

       16.         HRG has a statutory right under FOIA, 5 U.S.C. § 552(a)(3)(A), to the records it

requested, and the FDA has no legal basis for failing to disclose them.

                                       PRAYER FOR RELIEF

       HRG requests that this Court:

       A. Declare that the FDA’s withholding of the requested records is unlawful;

       B. Order the FDA to make the requested records available to HRG at no cost and

             without delay;

       C. Award HRG its costs and reasonable attorneys’ fees under 5 U.S.C. § 552(a)(4)(E);

             and

       D. Grant all other appropriate relief.

Dated: January 27, 2020                                Respectfully submitted,


                                                       /s/ Patrick D. Llewellyn
                                                       Patrick D. Llewellyn (DC Bar No. 1033296)
                                                       Adina H. Rosenbaum (DC Bar No. 490928)
                                                       Public Citizen Litigation Group
                                                       1600 20th Street NW
                                                       Washington, DC 20009
                                                       (202) 588-1000




                                                   4
